Citation Nr: 1104854	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-09 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral shin splints.


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active duty service from 
May 2001 to May 2007.
	
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
that denied service connection for bilateral shin splints.


FINDINGS OF FACT

1.  The Veteran experienced shin splints in service in 2005, but 
did not experience chronic symptoms of shin splints during 
service.

2.  The Veteran has not experienced continuous symptoms since 
separation from service.  

3.  The Veteran does not have a current disability of shin 
splints. 

4.  Symptoms claimed as shin splints have not been related to 
shin splints in service.


CONCLUSION OF LAW

The criteria for service connection for shin splints have not 
been met.  38 U.S.C.A. §§ 101, 106, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.6, 3.102, 3.103, 3.159, 3.303, 3.304, 
3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010), VA has a duty to notify the claimant of any information 
and evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated July 2007 the 
Veteran was informed of the information and evidence necessary to 
substantiate the claim for service connection.  The Veteran was 
also advised of the types of evidence VA would assist in 
obtaining, as well as the Veteran's own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, 
in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim for VA 
benefits.  Further, the notice requirements apply to all five 
elements of a service connection claim: 1) veteran status, 2) 
existence of a disability, 3) a connection between the veteran's 
service and the disability, 4) degree of disability, and 5) 
effective date of the disability.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).    

The VCAA letter to the Veteran was provided in July 2007 prior to 
the initial unfavorable decision in November 2007.  In this case, 
the July 2007 letter gave notice of the types of evidence 
necessary to establish a disability rating and effective date for 
the disability on appeal.  The Veteran has received all essential 
notice, has had a meaningful opportunity to participate in the 
development of his claim.  

The Board also finds that there has been substantial compliance 
with the VCAA assistance provisions.  The record in this case 
includes service treatment records, VA examination reports, VA 
treatment records, and lay evidence.  The Board finds that the 
record as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is necessary.  
See generally 38 C.F.R.  § 3.159(c).  No additional pertinent 
evidence has been identified by the Veteran.   

The Veteran was afforded a VA examination in August 2007 that 
addressed the Veteran's shin splints claim and a VA Gulf War 
examination in January 2010 that provided a thorough examination.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Given that the pertinent medical history was 
noted by the examiner, and the examination reports set forth 
detailed examination findings in a manner which allows for 
informed appellate review under applicable VA laws and 
regulations, the Board finds the examinations to be adequate.  
Thus, the Board finds that additional examination is not 
necessary.  

Service Connection for Shin Splints

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  For the showing 
of chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  With 
chronic disease as such in service, subsequent manifestations of 
the same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

The Board is to consider all lay and medical evidence as it 
pertains to the issues.  
38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on 
the entire record in the proceeding and upon consideration of all 
evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA 
"shall consider all information and lay and medical evidence of 
record in a case"); 38 C.F.R. § 3.303(a) (service connection 
claims "must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

The Veteran contends that he has shin splints that began in 
service.  After a review of all the evidence of record, the Board 
finds that the weight of the evidence demonstrates that the 
Veteran experienced shin splints during service from June to 
December 2005 associated with running, but did not experience 
chronic symptoms of shin splints during service.  Service 
treatment records show complaints of shin splints from June 2005 
through December 2005, with no subsequent complaints or treatment 
thereafter during service through separation from service in May 
2007.    

The Board also finds that the weight of the evidence demonstrates 
that the Veteran did not experience continuous symptoms of shin 
splints after service separation.  The VA examiner in August 2007 
did not provide a nexus opinion because he found no current 
disability, that is, no pathology present upon examination to 
render a diagnosis.  The August 2007 VA examination report 
reflects the Veteran's history of no injury or trauma in service, 
that the Veteran reported he had been diagnosed with shin 
splints, a history of symptoms since 2004 in service, and that 
the shin splint symptoms occur only after running, prolonged 
walking, and rucking.  Specific clinical findings on examination 
of the musculoskeletal system, including specific joints, were 
negative and included full ranges of motion of the knees and 
ankles, and normal x-ray and physical examination findings of the 
tibia and fibula.  Similarly, an October 2008 VA treatment entry 
reflects no complaints of lower extremity pain, and normal 
musculoskeletal clinical findings.  These records show a lack of 
continuity of symptomatology since service.  Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (lay statements found in medical records 
when medical treatment was being rendered may be afforded greater 
probative value; statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper care).

The Board finds that the weight of the competent evidence shows 
no current disability of shin splints.  The Board acknowledges a 
March 2009 VA record shows bilateral chronic calf strain with 
Achilles tendinitis.  A July 2009 VA treatment record entry 
reflects the Veteran's continued complaints of bilateral lower 
extremity pain, and clinical findings of musculoskeletal 
tenderness from the knee to the ankle bilaterally.  The examiner 
carried forward Achilles tendonitis as an active problem.  
Physical therapy was prescribed for the lower extremity pain.

VA treatment records reflect that in September 2009 the Veteran 
was again found to have no pain.  A January 6, 2010 VA nursing 
note reflects the complaint of chronic shin pain of the bilateral 
lower extremities.  At a January 20, 2010 VA Gulf War 
Compensation Examination, the Veteran reported left knee pain, 
but did not complain of lower extremity pain or shin splints, and 
did not complain of any other right or left lower extremity 
symptoms.  Clinical examination revealed normal gait, full muscle 
strength, no tenderness, full ranges of motion of the knees and 
ankles, and no pain or additional limitation of joint function.  
In April 2010, the Veteran was reported having chronic lower 
extremity muscular pain that the examiner suspected was due to 
obesity and deconditioning.

The Veteran at times reported shin splints, including in March 
2009, but denied such pain on other VA treatment and examination 
occasions.  Additionally, two VA examination reports resulted in 
no diagnosis of shin splints.  The Board interprets this lack of 
diagnosis as an indication that the Veteran's complaints related 
to his history of shin splints, rather than current shin splints.  
Additionally, the Veteran's post-service complaints of lower 
extremity pain were related to non-service-related factors of 
obesity and deconditioning and not to his complaints of shin 
splints during service.

Without evidence of a current disability related to service, 
service connection may not be granted.  The Court has held that 
"Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. 


Derwinski, 2 Vet. App. 141, 143-44 (1992).  As such, the Board 
finds that a preponderance of the evidence is against the claim.  
As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for shin splints is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


